
	
		I
		111th CONGRESS
		2d Session
		H. R. 6259
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Space introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To require approval to enter into trade agreements with
		  foreign countries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Vote On Trade Every time Act or
			 VOTE Act.
		2.Approval to enter into
			 trade agreements
			(a)ApprovalNotwithstanding
			 any other provision of law, the President may not enter into a trade agreement
			 with one or more foreign countries unless the electors of the United States
			 authorize the President to take such action. The President, in consultation
			 with State election officials, shall promulgate such regulations as may be
			 necessary to carry out the previous sentence.
			(b)Public
			 hearings
				(1)In
			 generalBefore entering into negotiations to enter into a trade
			 agreement with one or more foreign countries, the United States Trade
			 Representative shall hold a series of public hearings throughout the United
			 States to receive input on the effects of the trade agreement on economic
			 growth and employment in the United States.
				(2)Location of
			 hearingsThe public hearings
			 required under paragraph (1) should be held in areas of the United States that
			 have been, are, or may be adversely affected by trade agreements with foreign
			 countries, as determined by the Department of Labor’s Bureau of Labor
			 Statistics.
				(c)DefinitionIn this section, the term trade
			 agreement means any bilateral, regional, or multilateral free trade
			 agreement.
			(d)Effective
			 dateThis Act shall take
			 effect on the date of the enactment of this Act and shall apply with respect to
			 entering into a trade agreement with one or more foreign countries on or after
			 the date of the enactment of this Act.
			
